198 F.2d 267
L. H. KINARD, Appellant,v.MAGMA EXTENSION MINING COMPANY, Appellee.
No. 13768.
United States Court of Appeals Fifth Circuit.
August 8, 1952.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Jr., Judge.
Walter W. Calhoun, Atlanta, Ga., for appellant.
Edward S. White, Atlanta, Ga., for appellee.
Before HOLMES, BORAH, and RIVES, Circuit Judges.
RIVES, Circuit Judge.


1
The district court entered summary judgment for the plaintiff in the amount of $6,000.00 and the interest thereon represented by twelve checks, each for the sum of $500.00. After careful consideration, we find ourselves in agreement with Judge Hooper's well considered opinion appearing on pages 55 to 64, inclusive, of the record. For reasons therein sufficiently stated the court did not abuse its discretion in disallowing the plaintiff's motion to amend his answer; the entry of the summary judgment was proper, and it is


2
Affirmed.